Franklin App. No. 95APE08-1033. On motion to consolidate case with case No. 96-2235, Enyart v. Columbus Metro. Area Community Action Org., Franklin App. No. 96APE01-42. Motion granted.
Lundberg Stratton, J., dissents.
Sua sponte, discretionary appeal allowed in 96-2235.
Cook and Lundberg Stratton, JJ., dissent.
On motion for sanctions pursuant to Civil Rule 11; revised motion to vacate entry granting stay of execution of judgment and motion to expedite; motion to strike appellants’ supplement, and motion for sanctions; motion to require appellants to post bond; and motion to expedite appeal. Motions denied.
Pfeifer, J., dissents.